Exhibit 10.8



EXHIBIT C-1



SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE, dated as of September ______, 2007, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, (the "Guarantors"), in favor of the purchasers
signatory (collectively, the "Purchaser") to that certain Securities Purchase
Agreement, dated as of the date hereof, between Universal Energy Corp. (the
"Company") and the Purchaser.



W I T N E S S E T H:

WHEREAS

, pursuant to that certain Securities Purchase Agreement, dated as of the date
hereof, by and between the Company and the Purchaser (the "Purchase Agreement"),
the Company has agreed to sell and issue to the Purchaser, and the Purchaser has
agreed to purchase from the Company the Company's Senior Secured Convertible
Debentures, dated on or about September ______, 2007, with an aggregate purchase
price of up to $5,000,000 (the "Debentures"), subject to the terms and
conditions set forth therein; and





WHEREAS

, each Guarantor will directly benefit from the extension of credit to the
Company represented by the issuance of the Debenture; and




NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchaser as follows:



Definitions
. Unless otherwise defined herein, terms defined in the Purchase Agreement and
used herein shall have the meanings given to them in the Purchase Agreement. The
words "hereof," "herein," "hereto" and "hereunder" and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section and Schedule references
are to this Guarantee unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. The following terms shall have the following meanings:





"Guarantee" means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.


"Obligations" means the collective reference to all obligations and undertakings
of the Company of whatever nature, monetary or otherwise, under the Debenture,
the Purchase Agreement, the Security Agreement, the Security Interest and Pledge
Agreements, the Warrants, the Registration Rights Agreement or any other future
agreement or obligations undertaken by the Company to the Purchaser, together
with all reasonable attorneys' fees, disbursements and all other costs and
expenses of collection incurred by Purchaser in enforcing any of such
Obligations and/or this Guarantee.

Guarantee

.





Guarantee

.





The Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantee to the Purchaser and its respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Company when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.



Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).



Each Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Purchaser hereunder.



The guarantee contained in this Section 2 shall remain in full force and effect
until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.



No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Purchaser from the Company, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full.



Notwithstanding anything to the contrary in this Agreement, with respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company's Common
Stock), the Guarantors shall only be liable for making the Purchaser whole on a
monetary basis for the Company's failure to perform such Obligations in
accordance with the Transaction Documents.



Right of Contribution

. Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor's right of contribution shall be subject to the terms
and conditions of Section 2(c). The provisions of this Section 2(b) shall in no
respect limit the obligations and liabilities of any Guarantor to the Purchaser,
and each Guarantor shall remain liable to the Purchaser for the full amount
guaranteed by such Guarantor hereunder.



No Subrogation

. Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Purchaser or anything else contrary
in this Agreement, no Guarantor shall be entitled to be subrogated to any of the
rights of the Purchaser against the Company or any other Guarantor or any
collateral security or guarantee or right of offset held by the Purchaser for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Company or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Purchaser by the Company on account of the Obligations are paid in full.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Purchaser,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Purchaser in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Purchaser, if required),
to be applied against the Obligations, whether matured or unmatured, in such
order as the Purchaser may determine.



Amendments, Etc. With Respect to the Obligations

. Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by the Purchaser may be rescinded by the Purchaser and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchaser may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Purchaser for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchaser shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.



Guarantee Absolute and Unconditional

. Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Purchaser upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Company and any of the Guarantors, on
the one hand, and the Purchaser, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives to the extent
permitted by law diligence,


presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Purchase Agreement or any other Transaction Document, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Purchaser, (b) any
defense, set-off or counterclaim (other than a defense of payment or performance
or fraud or misconduct by Purchaser) which may at any time be available to or be
asserted by the Company or any other Person against the Purchaser, (c) the
acceleration, extension or any other changes in the time for payment of any
principal of or interest on any Debenture, or (d) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Purchaser may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Purchaser to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Purchaser against any Guarantor. For the purposes hereof,
"demand" shall include the commencement and continuance of any legal
proceedings.



Reinstatement

. The guarantee contained in this Section 2 shall remain in full force and
effect, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded, invalidated, declared to
be fraudulent or must otherwise be restored or returned by the Purchaser upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.



Payments

. Each Guarantor further agrees to pay all costs and expenses to Purchaser upon
demand, without set-off or counterclaim in U.S. dollars at the address set forth
or referred to in the Purchase Agreement.





Representations and Warranties

. Each Guarantor hereby makes the following representations and warranties to
Purchaser as of the date hereof:





Organization and Qualification

. The Guarantor is a corporation or limited liability company, duly
incorporated, validly existing and in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Guarantor has no subsidiaries other than
those identified as such on the Disclosure Schedules to the Purchase Agreement.
The Guarantor is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this Guaranty in any material respect, (y)
have a material adverse effect on the results of operations, assets, prospects,
or financial condition of the Guarantor or (z) adversely impair in any material
respect the Guarantor's ability to perform fully on a timely basis its
obligations under this Guaranty (a "Material Adverse Effect").





Authorization; Enforcement

. The Guarantor has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Guaranty, and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Guaranty by the Guarantor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of the Guarantor. This Guaranty has been duly executed and delivered
by the Guarantor and constitutes the valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.





No Conflicts

. The execution, delivery and performance of this Guaranty by the Guarantor and
the consummation by the Guarantor of the transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of its Certificate
of Incorporation or By-laws or (ii) conflict with, constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Guarantor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Guarantor is subject (including Federal and state
securities laws and regulations), or by which any material property or asset of
the Guarantor is bound or affected, except in the case of each of clauses (ii)
and (iii), such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as could not, individually or in the aggregate,
have or result in a Material Adverse Effect. The business of the Guarantor is
not being conducted in violation of any law, ordinance or regulation of any
governmental authority, except for violations which, individually or in the
aggregate, do not have a Material Adverse Effect.





Consents and Approvals

. The Guarantor is not required to obtain any consent, waiver, authorization or
order of, or make any filing or registration with, any court or other federal,
state, local, foreign or other governmental authority or other person in
connection with the execution, delivery and performance by the Guarantor of this
Guaranty.





Purchase Agreement

. The representations and warranties of the Company set forth in the Purchase
Agreement as they relate to such Guarantor, each of which is hereby incorporated
herein by reference, are true and correct as of each time such representations
are deemed to be made pursuant to such Purchase Agreement, and the Purchaser
shall be entitled to rely on each of them as if they were fully set forth
herein, provided, that each reference in each such representation and warranty
to the Company's knowledge shall, for the purposes of this Section 3, be deemed
to be a reference to such Guarantor's knowledge.





 

Covenants

. Each Guarantor covenants and agrees with the Purchaser that, from and after
the date of this Guarantee until the Obligations shall have been paid in full,
such Guarantor shall take, and/or shall refrain from taking, as the case may be,
each commercially reasonable action that is necessary to be taken or not taken,
as the case may be, so that no Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor.
Additionally, each Guarantor agrees to be bound by the covenants set forth in
the Debenture as if fully set forth herein.



Miscellaneous

.





Amendments in Writing

. None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in writing by the Purchaser.





Notices

. All notices, requests and demands to or upon the Purchaser or any Guarantor or
other communications hereunder shall be affected in the manner provided for in
the Purchase Agreement;
provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on
Schedule 5(b)
.





No Waiver By Course Of Conduct; Cumulative Remedies

. The Purchaser shall not by any act (except by a written instrument pursuant to
Section 5(a)), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Purchaser, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchaser of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchaser would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.





Enforcement Expenses

;
Indemnification
.





Each Guarantor agrees to pay, or reimburse the Purchaser for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Purchaser.



Each Guarantor agrees to pay, and to save the Purchaser harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.



Each Guarantor agrees to pay, and to save the Purchaser harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guarantee to the extent the Company would be required to do so pursuant
to the Purchase Agreement.



The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Purchase Agreement and the other Transaction
Documents.



Successor and Assigns

. This Guarantee shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the Purchaser and their respective
successors and assigns; provided that no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Guarantee without the prior
written consent of the Purchaser.



Set-Off

. Each Guarantor hereby irrevocably authorizes the Purchaser at any time and
from time to time while an Event of Default under any of the Transaction
Documents shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits, credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Purchaser to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Purchaser may elect, against and on
account of the obligations and liabilities of such Guarantor to the Purchaser
hereunder and claims of every nature and description of the Purchaser against
such Guarantor, in any currency, whether arising hereunder, under the Purchase
Agreement, any other Transaction Document or otherwise, as the Purchaser may
elect, whether or not the Purchaser have made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Purchaser shall notify such Guarantor promptly of any such
set-off and the application made by the Purchaser of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Purchaser under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Purchaser may have.



Counterparts

. This Guarantee may be executed by one or more of the parties to this Guarantee
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.





Severability

. Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





Section Headings

. The Section headings used in this Guarantee are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.





Integration

. This Guarantee and the other Transaction Documents represent the agreement of
the Guarantors and the Purchaser with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Purchaser relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Transaction Documents.





Governing Law

. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAWS.





Submission to Jurisdiction Waiver

. Each Guarantor hereby


irrevocably and unconditionally:





submits for itself and its property in any legal action or proceeding relating
to this Guarantee and the other Transaction Documents to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York,
located in New York County, New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;



consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Guarantor at its address
referred to in the Purchase Agreement or at such other address of which the
Purchaser shall have been notified pursuant thereto;



agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and



waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.



Acknowledgements

. Each Guarantor hereby acknowledges that:





it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;



the Purchaser have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guarantee or any of the other
Transaction Documents, and the relationship between the Guarantors, on the one
hand, and the Purchaser, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and



no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Purchaser.



Additional Guarantors

. The Company shall cause each of its subsidiaries formed or acquired on or
subsequent to the date hereof to become a Guarantor for all purposes of this
Guarantee by executing and delivering an Assumption Agreement in the form of
Annex 1 hereto.





Release of Guarantors

. Subject to Section 2(f), each Guarantor will be released from all liability
hereunder concurrently with the repayment in full of all amounts owed under the
Purchase Agreement, the Debentures and the other Transaction Documents.





Seniority

. The Obligations of each of the Guarantors hereunder rank senior in priority to
debt of such Guarantor.





Waiver of Jury Trial

. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF, THE PURCHASER,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM THEREIN.







Validity

. The validity and enforceability of this Guarantee shall not be affected by the
fact that it is not affixed to any particular Debenture.





IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
to be duly executed and delivered as of the date first above written.

Subsidiary:

UNIVERSAL EXPLORATIONS CORP., a Delaware Corporation

 

By:_________________________________

Name: ______________________________

Title: _______________________________

Subsidiary:

UT HOLDINGS, INC., a Delaware Corporation

 

By:_________________________________

Name: ______________________________

Title: _______________________________

Subsidiary:

UNIVERSAL ENERGY SERVICES CORP., a Delaware Corp.

Name: ______________________________

Title: _______________________________

 

 

 

SCHEDULE 1

GUARANTORS

The following are the names, notice addresses and jurisdiction of organization
of each Guarantor.

NAME

ADDRESS

JURISDICTION OF INCORPORATION

COMPANY OWNED BY PERCENTAGE

 

 

UNIVERSAL EXPLORATIONS CORP.

30 Skyline Drive

Lake Mary, FL 32746



Delaware

Universal Energy Corp. 100%



 

 

UT HOLDINGS, INC.

30 Skyline Drive

Lake Mary, FL 32746



Delaware

Universal Energy Corp. 100%

 

UNIVERSAL ENERGY SERVICES CORP.

30 Skyline Drive

Lake Mary, FL 32746



Delaware

Universal Energy Corp. 100%

 

 

Annex 1 to

SUBSIDIARY GUARANTEE



ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
______________________________, a ______________ corporation (the "Additional
Guarantor"), in favor of the Purchaser pursuant to the Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Purchase Agreement.


W I T N E S S E T H:


WHEREAS, Universal Energy Corp., a Delaware corporation (the "Company") and the
Purchaser have entered into a Securities Purchase Agreement, dated as of
September ______, 2007 (as amended, supplemented or otherwise modified from time
to time, the "Purchase Agreement");


WHEREAS, in connection with the Purchase Agreement, the Company and its
Subsidiaries (other than the Additional Guarantor) have entered into the
Subsidiary Guarantee, dated as of ___________ (as amended, supplemented or
otherwise modified from time to time, the "Guarantee") in favor of the
Purchaser;


WHEREAS, the Purchase Agreement requires the Additional Guarantor to become a
party to the Guarantee; and


WHEREAS, the Additional Guarantor has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee;

NOW, THEREFORE, IT IS AGREED:



Guarantee

. By executing and delivering this Assumption Agreement, the Additional
Guarantor, as provided in Section 5(n) of the Guarantee, hereby becomes a party
to the Guarantee as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedule 1 to the Guarantee. The
Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 3 of the Guarantee is true
and correct on and as the date hereof as to such Additional Guarantor (after
giving effect to this Assumption Agreement) as if made on and as of such date.



Governing Law

. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.



[ADDITIONAL GUARANTOR]



By:
Name:
Title:
